Exhibit 10.3



EMPLOYEE MATTERS AGREEMENT
BY AND BETWEEN
DARDEN RESTAURANTS, INC.
AND
FOUR CORNERS PROPERTY TRUST, INC.
Dated November 9, 2015







--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
PAGE


ARTICLE I DEFINITIONS
 
3


Section 1.1
Definitions.
3


ARTICLE II GENERAL PRINCIPLES
7


Section 2.1
Transfer of Employment.
7


Section 2.2
Assumption and Retention of Liabilities.
7


Section 2.3
FCPT Participation in Darden Benefit Plans.
8


Section 2.4
Stock Plan Approval by Darden as Sole Stockholder.
8


Section 2.5
Time-Off Benefits.
8


Section 2.6
Compensation Terms with FCPT..
9


ARTICLE III EQUITY INCENTIVE AWARDS
9


Section 3.1
Treatment of Darden Stock Options.
9


Section 3.2
Treatment of Darden Restricted Stock Units.
9


Section 3.3
Treatment of Darden Restricted Shares.
10


Section 3.4
General
11


ARTICLE IV Qualified defined contribution plan; Other Plans
13


Section 4.1
FCPT 401(k) Plan.
13


Section 4.2
Darden 401(k) Plan.
13


Section 4.3
Darden RIP.
14


Section 4.4
FlexComp Plan.
14


ARTICLE V HEALTH AND WELFARE PLANS
14


Section 5.1
Health and Welfare Plans Maintained By FCPT.
14


ARTICLE VI Withholding; payroll deductions
16


Section 6.1
Garnishments, Tax Levies, Child Support Orders, and Wage Assignments; Other
deductions.
16


ARTICLE VII additional compensation matters
17


Section 7.1
Annual Cash Incentive Awards.
17


Section 7.2
Individual Arrangements.
17


Section 7.3
Severance Liabilities.
18


ARTICLE VIII GENERAL AND ADMINISTRATIVE
18


Section 8.1
Employer Rights.
18


Section 8.2
Effect on Employment.
18


Section 8.3
Effect on Restrictive Covenants.
18


Section 8.4
Nonsolicitation of Employees.
19


Section 8.5
Access To Employees.
19


ARTICLE IX MISCELLANEOUS
19


Section 9.1
Effect if Distribution Does Not Occur.
19


Section 9.2
Relationship Of Parties.
19


Section 9.3
Affiliates.
20


Section 9.4
Authorization.
20


Section 9.5
Severability.
20







--------------------------------------------------------------------------------




Section 9.6
Entire Agreement.
20


Section 9.7
Assignment; No Third-Party Beneficiaries.
20


Section 9.8
Amendment.
20


Section 9.9
Rules of Construction.
21


Section 9.10
Counterparts.
21






2

--------------------------------------------------------------------------------






EMPLOYEE MATTERS AGREEMENT


This EMPLOYEE MATTERS AGREEMENT, dated as of November 9, 2015 (this
“Agreement”), is by and between Darden Restaurants, Inc., a Florida corporation
(“Darden”), and Four Corners Property Trust, Inc., a Maryland corporation
(“FCPT” and, together with Darden, the “Parties”).
W I T N E S S E T H:
WHEREAS, the Darden Board has determined that it is advisable and in the best
interests of Darden and its stockholders to separate certain real estate assets
and other assets from Darden’s business by transferring those assets to FCPT,
and to distribute the equity of FCPT to Darden’s stockholders through a
spin-off, such that, immediately after the spin-off, FCPT would be an
independent, publicly-traded company that will subsequently elect to be subject
to tax as a real estate investment trust;
WHEREAS, the Parties have entered into a Separation and Distribution Agreement
dated as of October 21, 2015 (as amended, the “Distribution Agreement”), to set
forth in part how such separation shall be effected; and
WHEREAS, the Distribution Agreement provides that Darden and FCPT will enter
into this Employee Matters Agreement to allocate certain assets and liabilities,
and to memorialize certain other agreements, in connection with such separation.
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:

3

--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS
Section 1.1    Definitions. Capitalized terms used, but not defined herein shall
have the meanings assigned to such terms in the Distribution Agreement and the
following terms shall have the following meanings:
“Agreement” has the meaning set forth in the Preamble.


“Darden” has the meaning set forth in the Preamble.


“Darden 401(k) Plan” means the Darden Savings Plan, as amended.


“Darden Benefit Plan” means each plan, program, arrangement, agreement or
commitment that is an employment, or deferred compensation agreement, or an
executive compensation, incentive bonus or other bonus, employee pension,
profit-sharing, savings, retirement, supplemental retirement, stock option,
stock purchase, stock appreciation rights, restricted stock, other equity-based
compensation, severance pay, salary continuation, life, health, hospitalization,
sick leave, vacation pay, disability or accident insurance plan, corporate-owned
or key-man life insurance or other employee benefit plan, program, arrangement,
agreement or commitment, including any “employee benefit plan” (as defined in
Section 3(3) of ERISA), sponsored or maintained by Darden or any ERISA Affiliate
(or to which such entity contributes or is required to contribute).


“Darden Board” means the board of directors of Darden.
“Darden Employee” means any individual who, on the Distribution Date, is
employed by any member of the Darden Group, other than an FCPT Employee,
including active employees and employees on vacation or approved leave of
absence (including maternity, paternity, family, sick leave, qualified military
service under the Uniformed Services Employment and Reemployment Rights Act of
1994, and leave under the Family Medical Leave Act and other approved leaves).


“Darden ESOP” means the employee stock ownership plan portion of the Darden
401(k) Plan.


“Darden ESPP” means the Darden Restaurants, Inc. Employee Stock Purchase Plan.


“Darden Post-Separation Stock Price” means the volume weighted average price of
a share of Darden Common Stock trading on the NYSE on the trading day
immediately following the Distribution Date.



4

--------------------------------------------------------------------------------




“Darden Pre-Separation Stock Price” means the volume weighted average price of a
share of Darden Common Stock trading on the NYSE on the Distribution Date.


“Darden Restricted Share” means a share of Darden Common Stock granted by Darden
or a member of the Darden Group pursuant to one of the Darden Stock Plans that
is subject to forfeiture based on the extent of attainment of applicable vesting
requirements.


“Darden RIP” means the Retirement Income Plan for Darden Restaurants, Inc., as
amended.


“Darden Stock Option” means an option granted by Darden or a member of the
Darden Group pursuant to one of the Darden Stock Plans representing a right to
purchase, at a designated exercise price, a share of Darden Common Stock
following the satisfaction of applicable vesting requirements.


“Darden Stock Plans” means, collectively, the Darden Restaurants, Inc. Stock
Option and Long-Term Incentive Plan of 1995, as amended, the Darden Restaurants,
Inc. Stock Plan for Directors, as amended, the Darden Restaurants, Inc.
Restaurant Management and Employee Stock Plan of 2000, as amended and the Darden
Restaurants, Inc. 2002 Stock Incentive Plan, as amended, and any other stock
option or stock incentive compensation plan or arrangement maintained on or
before the Distribution Date (exclusive of the FCPT Stock Plan) for employees,
officers, consultants, non-employee directors, independent contractors or other
service providers of Darden or its Affiliates, but shall not include the Darden
ESPP.


“Darden Stock Unit” means a stock unit or performance stock unit award relating
to Darden Common Stock that is subject to performance and/or time-based vesting
requirements, which stock unit award is issued pursuant to the Darden Stock Plan
and includes deferred stock units.


“Distribution Agreement” has the meaning set forth in the Recitals.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means each business or entity which is a member of a
“controlled group of corporations,” under “common control” or a member of an
“affiliated service group” with Darden within the meaning of Sections 414(b),
(c) or (m) of the Code, or required to be aggregated with Darden under Section
414(o) of the Code, or under “common control” with Darden within the meaning of
Section 4001(a)(14) of ERISA, in any event exclusive of members of the FCPT
Group.


“FCPT” has the meaning set forth in the Preamble.


“FCPT Benefit Plan” means each plan, program, arrangement, agreement or
commitment that is an employment, or deferred compensation agreement, or an
executive compensation, incentive bonus or other bonus, employee pension,
profit-sharing, savings, retirement,

5

--------------------------------------------------------------------------------




supplemental retirement, stock option, stock purchase, stock appreciation
rights, restricted stock, other equity-based compensation, severance pay, salary
continuation, life, health, hospitalization, sick leave, vacation pay,
disability or accident insurance plan, corporate-owned or key-man life insurance
or other employee benefit plan, program, arrangement, agreement or commitment,
including any “employee benefit plan” (as defined in Section 3(3) of ERISA),
sponsored or maintained by FCPT or any FCPT Group member, affiliate, or
subsidiary (or to which such entity contributes or is required to contribute).


“FCPT Board” means the board of directors of FCPT.
“FCPT Employee” means any individual who, on the Distribution Date, performs
services primarily for the FCPT Group, including active employees and employees
on vacation or approved leave of absence (including maternity, paternity,
family, sick leave, qualified military service under the Uniformed Services
Employment and Reemployment Rights Act of 1994, and leave under the Family
Medical Leave Act and other approved leaves), which employees are identified on
Schedule A hereto.


“FCPT Participant” shall mean any individual who, immediately following the
Distribution Date, is an FCPT Employee or a beneficiary, dependent or alternate
payee of a FCPT Employee.
“FCPT Post-Separation Stock Price” means the volume weighted average price of a
share of FCPT Common Stock trading on the NYSE on the trading day immediately
following the Distribution Date.
“FCPT Restricted Share” has the meaning set forth in Section 3.3(a).


“FCPT Stock Plan” has the meaning set forth in Section 2.5.


“FCPT Stock Unit” means a stock unit or performance stock unit to be granted by
FCPT pursuant to Section 3.2 and the FCPT Stock Plan that is subject to
performance and/or time-based vesting requirements.


“Final Determination” has the meaning set forth in the Tax Matters Agreement.


“FlexComp Plan” means the Darden Restaurants, Inc. FlexComp Plan, as amended.


“Former Employee” shall mean any former employee of Darden or any of its
Affiliates whose employment has terminated on or prior to the Distribution Date.


“Group” means the Darden Group or the FCPT Group, or both, as the context
requires.


“Parties” has the meaning set forth in the Preamble.


“Post-Distribution Darden Option” has the meaning set forth in 3.1(a).



6

--------------------------------------------------------------------------------




“Post-Distribution Darden Stock Unit” has the meaning set forth in 3.2(a).


“Retained Employee” means each current or former employee of Darden, FCPT or
their respective Affiliates, exclusive of Transferred Employees.


“Tax” has the meaning set forth in the Tax Matters Agreement.


“Taxing Authority” has the meaning set forth in the Tax Matters Agreement.


“Tax Benefits” has the meaning set forth in the Tax Matters Agreement.


“Tax Matters Agreement” means the Tax Matters Agreement entered into by the
Parties as of November 9, 2015.


“Tax Return” has the meaning set forth in the Tax Matters Agreement.


“Transferred Employee” has the meaning set forth in Section 2.1.


ARTICLE II    

GENERAL PRINCIPLES
Section 2.1    Transfer of Employment.
(a)    On or prior to the Distribution Date, FCPT shall provide each FCPT
Employee with information indicating that the employee’s employment with Darden
will terminate as of the end of the Distribution Date, subject to the FCPT
Employee remaining actively employed through the Distribution Date, and the
employee will become an employee of FCPT or an Affiliate thereof, effective as
of the day immediately following the Distribution Date. Any FCPT Employee who is
actively employed on the Distribution Date, does not refuse such employment with
FCPT, and actually commences employment with FCPT or a member of the FCPT Group
on the day immediately following the Distribution Date (or his or her first
regularly-scheduled day of employment following the Distribution Date, or in the
event of an unscheduled absence from work, reasonably promptly thereafter) shall
be referred to as a “Transferred Employee.” For this purpose, an FCPT Employee
will be considered “actively employed” if, on the Distribution Date, such FCPT
Employee is either actively at work or absent from work on account of paid
time-off, vacation, or similar temporary absence, but will not be “actively
employed” if such individual is not actively at work due to disability leave or
any other reason. Darden shall cause each FCPT Employee to continue to
participate in each Darden Benefit Plan (on the terms and subject to the
conditions as may be in effect from time to time) through the Distribution Date.
(b)    With respect to any FCPT Employee who is not actively employed on the
Distribution Date (each an “Inactive Employee”) but who presents himself or
herself for commencement of active employment within six months following the
Distribution Date, or such

7

--------------------------------------------------------------------------------




later date with respect to which such FCPT Employee has a legal right to
reemployment, reinstatement, or reactivation, FCPT shall offer employment with
FCPT or an Affiliate thereof effective on the first date such Inactive Employee
returns to work. To the extent the Inactive Employee accepts such offer and
commences employment with FCPT or an Affiliate, such employee will become a
Transferred Employee for purposes of this Agreement on the date of commencement
of employment with FCPT or an FCPT Affiliate (the “Transfer Date”).
Section 2.2    Assumption and Retention of Liabilities.
(a)    Except as otherwise expressly provided for in this Agreement, Darden
shall, or shall cause one or more members of the Darden Group to, assume or
retain, and Darden hereby agrees to (or to cause a member of the Darden Group
to) pay, perform, fulfill and discharge, in due course in full (i) all
Liabilities under all Darden Benefit Plans, (ii) all Liabilities (excluding
Liabilities incurred under a Darden Benefit Plan) with respect to the
employment, service, termination of employment or termination of service of all
Retained Employees to the extent arising in connection with or as a result of
employment with or the performance of services for any member of the Darden
Group or FCPT Group, (iii) all Liabilities (excluding Liabilities incurred under
a Darden Benefit Plan) with respect to the employment, service, termination of
employment or termination of service of all Transferred Employees to the extent
arising in connection with or as a result of employment with or the performance
of services for any member of the Darden Group or FCPT Group on or before the
Distribution Date (or, with respect to Inactive Employees, the individual
Inactive Employee’s Transfer Date), and (iv) any other Liabilities or
obligations expressly assigned to a member of the Darden Group under this
Agreement. For purposes of clarification, the Liabilities assumed or retained by
the Darden Group as provided for in this Section 2.2(a) are intended to be
Excluded Liabilities within the meaning of the Distribution Agreement.


(b)    Except as otherwise expressly provided for in this Agreement, FCPT shall,
or shall cause one or more members of the FCPT Group to, assume or retain, as
applicable, and FCPT hereby agrees to (or to cause a member of the FCPT Group
to) pay, perform, fulfill and discharge, in due course in full all Liabilities
with respect to (i) the employment, service, termination of employment or
termination of service of all Transferred Employees to the extent arising in
connection with or as a result of employment with or the performance of services
for any member of the FCPT Group or Darden Group after the Distribution Date
(or, with respect to Inactive Employees, the individual Inactive Employee’s
Transfer Date); and (ii) salary and commission payments payable to Transferred
Employees to the extent arising in connection with or as a result of employment
with or the performance of services for any member of FCPT Group or Darden Group
after the Distribution Date (or, with respect to Inactive Employees, the
individual Inactive Employee’s Transfer Date). In addition, FCPT shall, or shall
cause one or more members of the FCPT Group to, assume or retain, as applicable,
all Liabilities specified in this agreement, including (A) time-off benefits
(Section 2.5), (B) conversion of Darden Stock Unit Awards (Section 3.2(b)), (C)
tax remittance and reporting (Section 3.4(c)), (D) Darden Cash Incentive Plan
incentive awards (Section 7.1(a)), and (E) pre-Distribution individual
arrangements for FCPT Participants (Section 7.2(b)). For purposes of
clarification, the Liabilities

8

--------------------------------------------------------------------------------




assumed by the FCPT Group as provided for in this Section 2.2(b) are intended to
be Assumed Liabilities within the meaning of the Distribution Agreement.


Section 2.3    FCPT Participation in Darden Benefit Plans. Except as otherwise
expressly provided for in this Agreement or as otherwise expressly agreed to in
writing between the Parties or pursuant to continued participation under COBRA,
effective as of the day immediately following the Distribution Date: (i) no
member of the FCPT Group will be a participating company in any Darden Benefit
Plan; and (ii) except as required by applicable Law, each Transferred Employee
shall cease to actively participate in, accrue benefits under or be eligible to
contribute to any Darden Benefit Plan.
Section 2.4    Stock Plan Approval by Darden as Sole Stockholder. Effective as
of not later than the Distribution Date, FCPT shall have adopted the Four
Corners Property Trust, Inc. 2015 Omnibus Incentive Plan (the “FCPT Stock
Plan”), which shall permit the issuance of equity incentive awards denominated
in FCPT Common Stock as described in Article III. Darden shall cause the FCPT
Stock Plan to be approved before the Effective Time by FCPT’s sole stockholder.
Section 2.5    Time-Off Benefits. FCPT shall credit each Transferred Employee
with the amount of accrued but unused vacation time, sick time and other
time-off benefits as such Transferred Employee had with the Darden Group as of
the Distribution Date (except to the extent that a benefit attributable to such
accrual is provided by the Darden Group).
Section 2.6    Compensation Terms with FCPT. For at least twelve (12) months
following the Distribution Date, FCPT shall provide to each Transferred Employee
for so long as the Transferred Employee remains so employed, with a base salary
or wage rate, as applicable, that is no less favorable than the base salary or
wage rate applicable to such Transferred Employee from Darden or any of its
Affiliates on the Distribution Date. FCPT shall take all actions necessary so
that each Transferred Employee shall receive credit for their service with the
Darden Group for purposes of determining eligibility to participate and vesting
under the FCPT 401(k) Plan. FCPT also shall acknowledge and honor each
Transferred Employee’s years of service for purposes of, and pay amounts due
under, the Darden anniversary pay program.
ARTICLE III    

EQUITY INCENTIVE AWARDS
Section 3.1    Treatment of Darden Stock Options.

9

--------------------------------------------------------------------------------




(a)    Each Darden Stock Option that is outstanding on the Distribution Date and
that is held by a Darden Employee, a Former Employee, current or former
non-employee director of Darden (including William H. Lenehan), current or
former consultant or adviser of Darden, or their respective permitted successors
or assigns (a “Post-Distribution Darden Holder”) shall be adjusted effective as
of the close of the market on the Distribution Date (and shall thereafter be
referred to as a “Post-Distribution Darden Option”) as follows:
(i)     The number of shares of Darden Common Stock subject to each
Post-Distribution Darden Option shall be equal to the product (rounded down to
the nearest whole share) of (A) the number of shares of Darden Common Stock
subject to the corresponding Darden Option immediately prior to the Distribution
and (B) a fraction, the numerator of which is the Darden Pre-Separation Stock
Price and the denominator of which is the difference between (X) the Darden
Pre-Separation Stock Price and the FCPT Post-Separation Stock Price, adjusted to
reflect the Darden-to-FCPT pro rata share distribution ratio in the Spin-Off
(such fraction, the “Darden Ratio”).
(ii)     The exercise price per share for each Post-Distribution Darden Option
shall be equal to (A) the exercise price of the corresponding Darden Option
immediately prior to the Distribution divided by (B) the Darden Ratio (rounded
up to the nearest whole cent).
(iii)     Each Post-Distribution Darden Option shall otherwise be subject to the
same terms, vesting conditions, exercise procedures, expiration dates and
termination provisions and other terms and conditions as were in effect
immediately prior to the Distribution for the corresponding Darden Option.
Section 3.2    Treatment of Darden Restricted Stock Units.
(a)    Each Darden Stock Unit that is outstanding immediately prior to the
Distribution and that is held by a Darden Employee, Former Employee, current or
former non-employee director of Darden (including William H. Lenehan) or
consultant or adviser of Darden, or their respective permitted successors or
assigns, shall be adjusted effective as of the closing of the market on the
Distribution Date (and shall thereafter be referred to as a “Post-Distribution
Darden Stock Unit”) as follows:
(i)     The number of shares of Darden Common Stock subject to each
Post-Distribution Darden Stock Unit Award shall be equal to the product (rounded
up to the nearest whole share) of (A) the number of shares of Darden Common
Stock subject to the corresponding Darden Stock Unit Award immediately prior to
the Distribution and (B) the Darden Ratio.
(ii) Each Post-Distribution Darden Stock Unit Award shall be subject to the same
terms, vesting conditions, issuance dates and method of distribution and other
terms and conditions as were in effect immediately prior to the Distribution for
the corresponding Darden Stock Unit Award.

10

--------------------------------------------------------------------------------




(b)     Each Darden Stock Unit Award that is outstanding immediately prior to
the Distribution and that is held by a FCPT Employee whose Darden Stock Units,
shall, effective as of the close of the market on the Distribution Date, be
assumed by FCPT and converted into a restricted stock unit award with respect to
FCPT Common Stock (an “FCPT Stock Unit Award”) as follows:
(i)     The number of shares of FCPT Common Stock subject to each FCPT Stock
Unit Award shall be equal to the product (rounded up to the nearest whole share)
of (A) the number of shares of Darden Common Stock subject to the corresponding
Darden Stock Unit Award immediately prior to the Distribution and (B) a
fraction, the numerator of which is the Darden Pre-Separation Stock Price and
the denominator of which is the FCPT Post-Separation Stock Price.
(ii) Each FCPT Stock Unit Award shall be subject to the same terms, vesting
conditions, issuance dates and method of distribution and other terms and
conditions that were in effect immediately prior to the Distribution for the
corresponding Darden Stock Unit Award. With respect to each FCPT Stock Unit
Award, FCPT shall give each FCPT Employee full vesting service credit for such
FCPT Employee’s service with Darden or any of the entities in the Darden Group
prior to the Distribution Date to the same extent such service was recognized
with respect to the corresponding Darden Stock Unit Award immediately prior to
the Distribution.
Section 3.3    Treatment of Darden Restricted Shares.
(a)    Each individual who holds a Darden Restricted Share that is outstanding
immediately before the Distribution shall receive, upon the Distribution being
made, such number of shares of FCPT Common Stock (each a “FCPT Restricted
Share”) as equals the number of shares of FCPT Common Stock to which all other
holders of the same number of shares of Darden Common Stock shall be entitled to
receive upon the Distribution being made. 


(b)    All FCPT Restricted Shares and Darden Restricted Shares shall continue to
vest in accordance with the terms of the underlying Darden Restricted Share,
including any service-based vesting dates.


(c)    Effective as of the day following the Distribution Date, for purposes of
continued vesting of the Darden Restricted Shares, a Transferred Employee’s
continued service with the FCPT Group after the Distribution Date shall be
deemed continued service with Darden. The issuance of each FCPT Restricted Share
shall be subject to the terms of the FCPT Stock Plan, which shall provide that,
except as otherwise provided herein, the terms and conditions applicable to the
FCPT Restricted Shares shall be substantially similar to the terms and
conditions applicable to the corresponding Darden Restricted Shares (as set
forth in the applicable Darden Stock Plan, award agreement or in the holder’s
then applicable employment agreement with Darden or a member of the Darden
Group), including a provision to the effect that, for purposes of the FCPT
Restricted Shares held by a Retained Employee, continued service with the Darden
Group from and after the Distribution Date shall be deemed to constitute service

11

--------------------------------------------------------------------------------




with FCPT and a provision to the effect that the vesting of any FCPT Restricted
Share held by a Retained Employee shall accelerate upon a change in control of
Darden following the Effective Time to the same extent that the vesting of the
underlying Darden Restricted Share would have accelerated in such event based on
the provisions of such award as in effect immediately before the Distribution.


(d)    Upon the vesting of the FCPT Restricted Shares, FCPT shall be solely
responsible for their settlement, regardless of the holder thereof. Upon the
vesting of the Darden Restricted Shares, Darden shall be solely responsible for
their settlement, regardless of the holder thereof.
Section 3.4    General
(a)    All of the adjustments described in this Article III shall be effected in
accordance with Sections 424 and 409A of the Code.


(b)    Effective immediately prior to the Distribution, the Compensation
Committee of the Board of Directors of Darden may provide for different
adjustments with respect to some or all equity incentive awards to the extent
that the Darden Compensation Committee deems such adjustments necessary and
appropriate. Any adjustments made by the Darden Compensation Committee pursuant
to the foregoing sentence shall be deemed incorporated by reference herein as if
fully set forth below and shall be binding on the Parties.


(c)    The Parties shall use commercially reasonable efforts to maintain
effective registration statements with the SEC with respect to the awards
described in this Article III, to the extent any such registration statement is
required by applicable Law. Darden shall, to the fullest extent permitted by
law, indemnify and hold harmless FCPT against any and all liabilities it may
incur under the federal securities laws relating to the compliance with the
provisions of this Article III, except to the extent that such Liabilities are
attributable to the gross negligence or willful misconduct of FCPT, its
officers, employees, agents or representatives.


(d)    Following the Distribution Date, (i) Darden will be responsible for all
income, payroll and other tax remittance and reporting related to income of
Retained Employees and non-employee members of the Darden Board in respect of
Adjusted Darden Restricted Shares, Adjusted Darden Stock Units, Adjusted Darden
Stock Options, and FCPT Restricted Shares; and (ii) FCPT will be responsible for
all income, payroll and other tax remittance and reporting related to income of
Transferred Employees and non-employee members of the FCPT Board in respect of
Adjusted Darden Restricted Shares, FCPT Restricted Shares, FCPT Stock Units and
FCPT Stock Options. Darden or FCPT, as applicable, shall facilitate performance
by the other Party of its obligations hereunder by promptly remitting in cash
the amount required to be withheld either (as directed by the Party responsible
for withholding) directly to the applicable taxing authority or to such
responsible Party for remittance to such taxing authority. The Parties will
cooperate and communicate with each other and with third-party providers to
effectuate withholding and remittance of taxes, as well as required tax
reporting, in a timely, efficient and appropriate manner.

12

--------------------------------------------------------------------------------






(e)    Each of the Parties shall establish an appropriate administration system
in order to handle in an orderly manner the settlement of Darden Restricted
Shares, Adjusted Darden Stock Units, Adjusted Darden Stock Options, FCPT
Restricted Shares, and FCPT Stock Units and provide to the other Party such
information as such other Party may reasonably request in order to implement the
provisions of this Article III. Without limiting the foregoing provisions of
this Section 3.4(e), each of the Parties will work together to unify and
consolidate all indicative data and payroll and employment information on
regular timetables and make certain that each applicable entity’s data and
records in respect of such awards are correct and updated on a timely basis,
including employment status and information required for tax
withholding/remittance, compliance with trading windows and compliance with the
requirements of the Exchange Act and other applicable Laws.


(f)    The Parties hereby acknowledge that the provisions of this Article III
are intended to achieve certain tax, legal and accounting objectives and, in the
event such objectives are not achieved, the Parties agree to negotiate in good
faith regarding such other actions that may be necessary or appropriate to
achieve such objectives.


Section 3.5        Treatment of Deductions Associated with Equity-Related
Compensation.
        
(a)    Solely the member of the Group for which the relevant individual is
currently employed or, if such individual is not currently employed by a member
of the Group, was most recently employed at the time of the vesting, exercise,
disqualifying disposition, payment or other relevant taxable event, as
appropriate, in respect of the equity incentive awards and other incentive
compensation described in this Article III shall be entitled to claim any Tax
deduction in respect of such equity incentive awards and other incentive
compensation on its respective Tax Return associated with such event.


(b)    If, by reason of a subsequent Final Determination as to the treatment of
any Tax deduction related to the equity incentive awards and other incentive
compensation referred to in Section 3.5(a) above, a Taxing Authority determines
that (i) FCPT or a member of the FCPT Group is entitled to a deduction to which
Darden or a member of the Darden Group is entitled pursuant to Section 3.5(a),
then FCPT shall, and shall cause the FCPT Group to, pay the amount of any Tax
Benefits that result therefrom within ten (10) days of the date on which such
Tax Benefits are realized or (ii) Darden or a member of the Darden Group is
entitled to a deduction to which FCPT or a member of the FCPT Group is entitled
pursuant to Section 3.5(a), then Darden shall, and shall cause the Darden Group
to, pay the amount of any Tax Benefits that result therefrom within ten (10)
days of the date on which such Tax Benefits are realized.


ARTICLE IV    

QUALIFIED DEFINED CONTRIBUTION PLAN; OTHER PLANS

13

--------------------------------------------------------------------------------




Section 4.1    FCPT 401(k) Plan.
(a)    As soon as practicable, but in no event later than fifteen (15) days,
following the Distribution Date, FCPT shall have, or shall have caused one of
its Affiliates to have, established a defined contribution plan and trust solely
for the benefit of those eligible FCPT Employees (the “FCPT 401(k) Plan”). FCPT
shall be solely responsible for taking all necessary, reasonable and appropriate
action to establish, maintain and administer the FCPT 401(k) Plan so that it is
qualified under Section 401(a) of the Code and that the related trust thereunder
is exempt under Section 501(a) of the Code. FCPT (acting directly or through its
Affiliates) shall be responsible for any and all Liabilities and other
obligations with respect to the FCPT 401(k) Plan.
Section 4.2    Darden 401(k) Plan.
(b)    Each Transferred Employee who was eligible for matching and/or retirement
plus contributions under the Darden 401(k) Plan immediately prior to the
Distribution Date shall be eligible to receive a pro rata portion of any such
matching and retirement plus contributions under the Darden 401(k) Plan, based
on the portion of the applicable contribution period that occurs through and
including the Distribution Date. The matching and retirement plus contribution
amounts shall be determined in good faith on a basis that is consistent with the
employer contributions historically made by Darden under the Darden 401(k) Plan
for its other similarly situated employees, disregarding for purposes of the pro
rata matching and retirement plus contribution amounts to be made on behalf of
the Transferred Employees any eligibility requirements for receiving such
contributions that would otherwise require the Transferred Employees to remain
employed with Darden or the Darden Group through the last day of any applicable
contribution period. Darden will contribute such matching and retirement plus
contributions to the Darden 401(k) Plan in the ordinary course of business
consistent with past practice in accordance with the terms of the Darden 401(k)
Plan.
(c)     As of the day following the Distribution Date, or as soon as practicable
thereafter, each Transferred Employee shall be permitted to elect a distribution
(in accordance with the terms of the Darden 401(k) Plan) of his or her account
balance in the Darden 401(k) Plan and also shall be permitted (in accordance
with the terms of the Darden 401(k) Plan) to effect a “direct rollover” of his
or her account balances in such plan (as described in Section 401(a)(31) of the
Code) to the FCPT 401(k) Plan upon establishment of the FCPT 401(k) Plan. As of
the Distribution Date, Darden shall take all actions necessary or appropriate to
cause all Transferred Employees to be fully vested in their account balances
under the Darden 401(k) Plan.
(d)    For each share of Darden Common Stock held in the Darden stock fund under
the Darden 401(k) Plan and for each share of Darden Common Stock held in the
Darden ESOP, whether allocated or unallocated, in either case as of immediately
prior to the Distribution Date, the Distribution Agent shall distribute to the
Darden stock fund and the Darden ESOP, as applicable, such number of shares of
FCPT Common Stock as equals the number of shares of FCPT Common Stock to which
all other holders of Darden Common Stock shall be entitled to receive upon the
Distribution being made for every one share of Darden Common Stock so held.

14

--------------------------------------------------------------------------------




Section 4.3    Darden RIP.
(e)    Distributions under Darden RIP. As of the day following the Distribution
Date, each Transferred Employee with a benefit under the Darden RIP shall be
permitted to elect a distribution of such benefit in accordance with the terms
of the Darden RIP.
Section 4.4    FlexComp Plan.
(f)    As of the day following the Distribution Date, each Transferred Employee
with a benefit under the FlexComp Plan shall be deemed not to have a Separation
from Service (as defined under the FlexComp Plan) for purposes of Internal
Revenue Code Section 409A and the regulations thereunder until such time as the
Transferred Employee’s employment is terminated from the FCPT Group. Such
Transferred Employee’s continued service with the FCPT Group after the
Distribution Date shall be deemed continued service with Darden for purposes of
the FlexComp Plan. FCPT or an Affiliate hereto agrees to notify Darden of such
Transferred Employee’s termination from the FCPT Group and his or her amount of
FCPT service through the date such termination. Following the Distribution Date,
no Transferred Employee shall be entitled to make or receive any further
deferrals under the FlexComp Plan; provided, however, that each Transferred
Employee who was eligible to receive a FlexComp award contribution for the
FlexComp Plan plan year starting June 1, 2015 shall be eligible to receive a pro
rata portion of such contribution, based on the portion of the applicable
contribution period that occurs through and including the Distribution Date. The
FlexComp award amounts shall be determined in good faith on a basis that is
consistent with the FlexComp award contributions historically made by Darden
under the FlexComp Plan for its other similarly situated employees. Darden will
notionally contribute such FlexComp award contributions to the FlexComp Plan in
the ordinary course of business consistent with past practice in accordance with
the terms of the FlexComp Plan.
ARTICLE V    

HEALTH AND WELFARE PLANS
Section 5.1
Health and Welfare Plans Maintained By FCPT.

(a)    Establishment of the FCPT Welfare Plans. Darden or one or more of its
Affiliates maintain each of the health and welfare plans (the “Darden Welfare
Plans”) for the benefit of eligible Darden Participants and FCPT Participants.
No later than effective December 1, 2015, FCPT shall, or shall cause a FCPT
Affiliate to, adopt or have adopted, for the benefit of eligible FCPT
Participants such health and welfare plans as shall be determined in the sole
discretion of FCPT(collectively, the “FCPT Welfare Plans”).
(b)    Terms of Participation in FCPT Welfare Plans. FCPT (acting directly or
through its Affiliates) shall cause all FCPT Welfare Plans to (i) waive all
limitations as to preexisting conditions, exclusions, and service conditions
with respect to participation and

15

--------------------------------------------------------------------------------




coverage requirements applicable to FCPT Participants, other than limitations
that were in effect with respect to FCPT Participants as of the Distribution
Date under the Darden Welfare Plans, and (ii) waive any waiting period
limitation or evidence of insurability requirement that would otherwise be
applicable to a FCPT Participant following the Distribution Date to the extent
such FCPT Participant had satisfied any similar limitation under the analogous
Darden Welfare Plan.
(c)    COBRA and HIPAA.
(i)    From and following the Distribution Date, Darden (acting directly or
through its Affiliates) shall retain, or shall have caused the Darden Welfare
Plans to retain, responsibility for compliance with the health care continuation
coverage requirements of COBRA with respect to FCPT Employees and Former
Employees (and their dependents) who, on the Distribution Date or as a result of
the Distribution, were covered or were eligible to elect coverage under a Darden
Welfare Plan pursuant to COBRA.
(ii)    FCPT (acting directly or through its Affiliates) shall be responsible
for administering compliance with any certificate of creditable coverage
requirements of HIPAA or Medicare applicable to the FCPT Welfare Plans.
(d)    Retiree Medical Benefits. Darden and its Affiliates shall retain and
remain solely responsible for all obligations and liabilities with respect to
the provision of retiree medical benefits to any FCPT Employees and Former
Employees (or their eligible dependents and beneficiaries) pursuant to and in
accordance with and subject to the terms and conditions of Darden’s retiree
medical plan, as it may be amended or modified from time to time. For the
avoidance of doubt, any FCPT Employees (and their eligible dependents and
beneficiaries) who have satisfied the criteria and requirements to receive
retiree medical benefits under Darden’s retiree medical plan as of the
Distribution Date shall remain eligible to receive such benefits thereunder
following termination of employment with the FCPT Group and Darden Group in
accordance with and subject to the terms and conditions of such plans, as it may
be amended or modified from time to time.
(e)    Liabilities.
(i)    Insured Benefits. With respect to employee welfare and fringe benefits
that are provided through the purchase of insurance, Darden shall cause the
Darden Welfare Plans to, through such insurance policies, pay and discharge all
eligible claims of FCPT Participants that are incurred on or prior to the
Distribution Date (or, with respect to Inactive Employees, the individual
Inactive Employee’s Transfer Date), and FCPT shall cause the FCPT Welfare Plans
to, through such insurance policies, pay and discharge all eligible claims of
FCPT Participants that are incurred after the Distribution Date (or Transfer
Date, as applicable). For purposes of this Section 5.1, except as otherwise
specifically provided under the terms of a Darden Welfare Plan or FCPT Welfare
Plan, a claim or Liability is deemed to be incurred (A) with respect to medical,
dental, vision

16

--------------------------------------------------------------------------------




and/or prescription drug benefits, upon the rendering of health services giving
rise to such claim or Liability; (B) with respect to life insurance, accidental
death and dismemberment and business travel accident insurance, upon the
occurrence of the event giving rise to such claim or Liability; (C) with respect
to disability benefits, upon the date of the accident, injury, illness or other
event giving rise to the disability claim or Liability, as determined by the
disability benefit insurance carrier or claim administrator; and (D) with
respect to a period of continuous hospitalization, upon the date of admission to
the hospital .
(ii)    Self-Insured Benefits. With respect to employee welfare and fringe
benefits that are provided on a self-insured basis, (A) except as provided in
this Agreement, Darden (acting directly or through its Affiliates) shall fully
perform, pay and discharge, under the Darden Welfare Plans, all eligible claims
of FCPT Participants who are FCPT Employees (and their dependents) that are
incurred but not paid on or prior to the Distribution Date (or, with respect to
Inactive Employees, the individual Inactive Employee’s Transfer Date), and (B)
FCPT (acting directly or through its Affiliates) shall fully perform, pay and
discharge, under the FCPT Welfare Plans, all eligible claims of FCPT
Participants who are FCPT Employees (and their dependents) that are incurred
after the Distribution Date (or Transfer Date, as applicable).
(iii)    Long-term Disability Benefits. For the avoidance of doubt, any FCPT
Employee or Former Employee receiving long-term disability benefits under a
Darden Welfare Plan as of the Distribution Date shall, on and after the
Distribution Date, continue to receive such benefits under a Darden Welfare Plan
(subject to the terms and conditions of such plans).
ARTICLE VI    

WITHHOLDING; PAYROLL DEDUCTIONS
Section 6.1    Garnishments, Tax Levies, Child Support Orders, and Wage
Assignments; Other deductions.
With respect to garnishments, tax levies, child support orders, and wage
assignments in effect with Darden on the Distribution Date for any Transferred
Employees, FCPT and its Affiliates, as appropriate, shall honor such payroll
deduction authorizations and shall continue to make payroll deductions and
payments to the authorized payee, as specified by the court or governmental
order which was on file with Darden as of the Distribution Date. Darden shall,
as soon as practicable after the Distribution Date, provide FCPT and its
Affiliates, as appropriate, with such information in Darden’s possession (and
not already in the possession of a member of the FCPT Group) as may be
reasonably requested by the FCPT Group and necessary for the FCPT Group to make
the payroll deductions and payments to the authorized payee as required by this
Section 6.1. Unless otherwise agreed by the Parties and permitted

17

--------------------------------------------------------------------------------




under the applicable FCPT Benefit Plan, any payroll deductions that were
applicable to any Transferred Employee with respect to any Darden Benefit Plan
will not be automatically applied to any FCPT Benefit Plan in which such
Transferred Employee may participate after the Distribution Date, and
Transferred Employee will be required to make new deduction elections with
respect to the FCPT Benefit Plans in accordance with the terms of the applicable
FCPT Benefit Plan.
ARTICLE VII    

ADDITIONAL COMPENSATION MATTERS
Section 7.1    Annual Cash Incentive Awards.
(a)    FCPT Assumption of Annual Cash Incentive Liability. Darden maintains
certain cash incentive plans in which FCPT Participants are eligible to
participate (the “Darden Cash Incentive Plans”). Effective as of the day
following the Distribution Date, FCPT shall assume or retain, as applicable,
responsibility for all Liabilities and fully perform, pay and discharge all
obligations, when such obligations become due, relating to any awards that any
Transferred Employee is eligible to receive under the Darden Cash Incentive
Plans with respect to the applicable performance period that has not ended prior
to the Distribution Date and, provided that notwithstanding the foregoing with
respect to the quarterly performance period in effect at the time of the
Distribution Date, Darden shall reimburse FCPT for two-thirds of the amount paid
by FCPT to each Transferred Employee pursuant to the terms of the Darden Cash
Incentive Plans, which reimbursement shall be made no later than 10 (ten) days
following FCPT’s payment to Transferred Employee.
(b)    Establishment of FCPT Cash Incentive Plan. Effective as the day following
the Distribution Date, FCPT shall have adopted a cash incentive plan which shall
permit the issuance of quarterly or annual cash incentive awards on terms and
conditions substantially comparable to those under the Darden Cash Incentive
Plans for the benefit of the FCPT Employees (provided that the payment amounts
and individual performance criteria shall be established in the discretion of
the FCPT CEO for the Kerrow employees who will continue to be eligible for
quarterly incentive awards or the discretion of the Board or the Compensation
Committee thereof for annual cash incentive awards to the FCPT employees) and
FCPT shall continue to maintain such similar incentive plan to Kerrow employees
for a period of no less two full calendar quarters following the Distribution
Date.
Section 7.2    Individual Arrangements.
(a)    Darden Individual Arrangements. Darden acknowledges and agrees that,
except as otherwise provided in this Agreement, it shall have full
responsibility with respect to any Liabilities and the payment or performance of
any obligations arising out of or relating to any employment, consulting,
non-competition, retention or other similar compensatory

18

--------------------------------------------------------------------------------




arrangement previously provided by any member of the Darden Group or FCPT Group
to any Darden Participant.
(b)    FCPT Individual Arrangements. FCPT acknowledges and agrees that, except
as otherwise provided in this Agreement, it shall have full responsibility with
respect to any Liabilities and the payment or performance of any obligations
arising out of or relating to any employment, consulting, non-competition,
retention or other similar compensatory arrangement previously provided by any
member of the Darden Group or FCPT Group to any FCPT Participant. For the
avoidance of doubt, FCPT shall be responsible for the retention or similar bonus
payments if such payment is conditioned on the continued employment by the
applicable FCPT Employee for any period of time following the Distribution Date.
Section 7.3    Severance Liabilities.
(a)    Assumption of Severance Liabilities. In the event of termination of
employment of any Transferred Employee following the Distribution Date, such
employee shall be entitled to receive from FCPT severance benefits no less
favorable than those to which the employee would have been entitled from Darden
on or prior to the Distribution Date. Darden shall assume or retain, as
applicable, responsibility for all Liabilities and fully perform, pay and
discharge all obligations, when such obligations become due, relating to any
severance benefit to which any Darden Participant, Former Employee or any other
employee of Darden or its Affiliates other than a Transferred Employee may
become entitled under any applicable severance program or policy as of and
following the Distribution Date.
(b)    Effect of the Distribution on Severance. Darden and FCPT acknowledge and
agree that the transactions contemplated by this Agreement and the Distribution
Agreement shall not constitute a termination of employment of any FCPT
Participant for purposes of any policy, practice, plan, program or agreement of
Darden or FCPT or any member of the Darden Group or FCPT Group that provides for
the payment of severance, separation pay, salary continuation or similar
benefits in the event of a termination of employment.
ARTICLE VIII    

GENERAL AND ADMINISTRATIVE
Section 8.1    Employer Rights. Nothing in this Agreement shall be deemed to be
an amendment to any Darden Benefit Plan or to prohibit any member of the Darden
Group from amending, modifying or terminating any Darden Benefit Plan at any
time within its sole discretion.
Section 8.2    Effect on Employment. Nothing in this Agreement is intended to or
shall confer upon any employee or former employee of Darden, FCPT or any of
their respective Affiliates any right to

19

--------------------------------------------------------------------------------




continued employment, or any recall or similar rights to any such individual on
layoff or any type of approved leave.
Section 8.3    Effect on Restrictive Covenants. Darden will not assert (and will
cause the other members of the Darden Group not to assert) that any service of a
Transferred Employee with the FCPT Group on or after the Distribution Date will
constitute a breach of any confidentiality or noncompetition obligations imposed
on Transferred Employees by any member of the Darden Group pursuant to any
agreement in effect before the Distribution Date.
Section 8.4    Nonsolicitation of Employees.
(a)    Darden agrees not to (and to cause the other members of the Darden Group
not to) solicit or recruit for hire any employee of FCPT or any other member of
the FCPT Group at the restaurant manager, restaurant general manager, or vice
president of restaurant operations level (a “Management Employee”) for a period
of two years following the Distribution Date or until three months after the
Management Employee’s employment with FCPT or any other member of the FCPT Group
terminates, whichever occurs first.


(b)    FCPT agrees not to (and to cause the other members of the FCPT Group not
to) solicit or recruit for hire any Management Employee of Darden or any other
member of the Darden Group for a period of two years following the Distribution
Date or until three months after the Management Employee’s employment with
Darden or any other member of the Darden Group terminates, whichever occurs
first.


(c)    Notwithstanding the foregoing provisions of this Section 8.4, such
prohibitions on solicitation shall not restrict general recruitment efforts
carried out through a public or general solicitation.
Section 8.5    Access To Employees. On and after the Distribution Date, Darden
and FCPT shall, or shall cause each of their respective Affiliates to, make
available to each other those of their employees who may reasonably be needed in
order to defend or prosecute any legal or administrative action (other than a
legal action between Darden and FCPT) to which any employee or director of the
Darden Group or FCPT Group or Darden Benefit Plan is a party and which relates
to a Darden Benefit Plan. The Party to whom an employee is made available in
accordance with this Section 8.5 shall pay or reimburse the other Party for all
reasonable expenses which may be incurred by such employee in connection
therewith, including all reasonable travel, lodging, and meal expenses, but
excluding any amount for such employee’s time spent in connection herewith.

20

--------------------------------------------------------------------------------




ARTICLE IX    

MISCELLANEOUS
Section 9.1    Effect if Distribution Does Not Occur. Notwithstanding anything
in this Agreement to the contrary, if the Distribution Agreement is terminated
before the Effective Time, then all actions and events that are under this
Agreement to be taken or occur effective before, as of or following the
Distribution Date, or otherwise in connection with the Distribution, shall not
be taken or occur except to the extent specifically agreed to in writing by
Darden and FCPT, and neither Party shall have any Liability or further
obligation to the other Party under this Agreement.
Section 9.2    Relationship Of Parties. Nothing in this Agreement shall be
deemed or construed by the Parties or any third Person as creating the
relationship of principal and agent, partnership or joint venture between the
Parties, it being understood and agreed that no provision contained herein, and
no act of the Parties, shall be deemed to create any relationship between the
Parties other than the relationship set forth herein.
Section 9.3    Affiliates. Each of Darden and FCPT shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by each of their
Affiliates, respectively.
Section 9.4    Authorization. Each of the Parties hereby represents and warrants
that it has the power and authority to execute, deliver and perform this
Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any material
agreement, instrument or order binding on such Party.
Section 9.5    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the Transactions be consummated as originally contemplated to the
greatest extent possible.
Section 9.6    Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement (including the Schedules and

21

--------------------------------------------------------------------------------




Exhibits hereto and, to the extent referred to herein, the Distribution
Agreement and the other Transaction Agreements) constitutes the entire agreement
of the Parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and undertakings, both written and oral, between
or on behalf of the Parties hereto with respect to the subject matter of this
Agreement.
Section 9.7    Assignment; No Third-Party Beneficiaries. This Agreement shall
not be assigned by either Party without the prior written consent of the other
Party hereto. This Agreement is for the sole benefit of the Parties to this
Agreement and members of their respective Group and their permitted successors
and assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person (including any current or former director or
employee of any member of the Darden Group or FCPT Group) any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.
Section 9.8    Amendment. No provision of this Agreement may be amended or
modified except by a written instrument each of the Parties; provided, however,
that Schedule A may be amended by Darden at any time before the Effective Time
without the consent of FCPT. No waiver by either Party of any provision of this
Agreement shall be effective unless explicitly set forth in writing and executed
by the Party so waiving. The waiver by any Party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other
subsequent breach.
Section 9.9    Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (i) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other gender as the context requires, (ii) references to the
terms Article, Section, paragraph, clause, Exhibit and Schedule are references
to the Articles, Sections, paragraphs, clauses, Exhibits and Schedules of this
Agreement unless otherwise specified, (iii) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this entire
Agreement, including the Schedules and Exhibits hereto, (iv) references to “$”
shall mean U.S. dollars, (v) the word “including” and words of similar import
when used in this Agreement shall mean “including without limitation,” unless
otherwise specified, (vi) the word “or” shall not be exclusive, (vii) references
to “written” or “in writing” include in electronic form, (viii) provisions shall
apply, when appropriate, to successive events and transactions, (ix) the table
of contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement, (x) the Parties have each participated in the negotiation and
drafting of this Agreement and, if an ambiguity or question of interpretation
should arise, this Agreement shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or burdening
any Party by

22

--------------------------------------------------------------------------------




virtue of the authorship of any of the provisions in this Agreement or any
interim drafts of this Agreement, and (xi) a reference to any Person includes
such Person’s successors and permitted assigns.
Section 9.10    Counterparts. This Agreement may be executed in two (2) or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or portable
document format (PDF) shall be as effective as delivery of a manually executed
counterpart of this Agreement.


[The remainder of this page is intentionally left blank.]


IN WITNESS WHEREOF, the Parties hereto have caused this Employee Matters
Agreement to be executed on the date first written above by their respective
duly authorized officers.


DARDEN RESTAURANTS, INC.
By: /s/ Anthony G. Morrow
Name:
Anthony G. Morrow
Title:    Corporate Secretary

FOUR CORNERS PROPERTY TRUST, INC.
By: /s/ William H. Lenehan
Name:
William H. Lenehan
Title:    Chief Executive Officer





Signature Page to Employee Matters Agreement



23